


Exhibit (10.1)


AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT
This Amendment to Restricted Stock Unit Agreement (“Amendment”) is entered into
by Clearwater Paper Corporation (the “Corporation”) and Linda K. Massman (“Ms.
Massman”).


RECITALS


A.    In connection with the grant of Restricted Stock Units by the Corporation
to Ms. Massman upon her assuming the position of Chief Executive Officer of the
Corporation, the Corporation and Ms. Massman entered into a Restricted Stock
Unit Agreement, dated as of January 1, 2013 (the “Agreement”).
B. The parties now wish to enter into this Amendment to modify certain of the
provisions of the Agreement upon the terms and conditions set forth below.
NOW, THEREFORE, for valuable consideration, the parties agree as follows:
1.    Deletion of Section 12. Section 12 of the Agreement is hereby deleted in
its entirety.
2.    No Further Modification. All other provisions of the Agreement will be
unaffected by this Amendment and shall remain in full force and effect. The
defined terms used in the Agreement have the same meanings when used in this
Amendment unless otherwise indicated.
IN WITNESS WHEREOF, each party has or has caused this Amendment to be executed
as of the respective date set forth below.


 
CORPORATION:
 
 
 
 
Clearwater Paper Corporation,
a Delaware corporation
 
By:
/s/ Kari Moyes
 
Name:
Kari Moyes
 
Title:
SVP, Human Resources
 
Date:
1/28/2015

 
LINDA K. MASSMAN:
 
/s/ Linda Massman
 
Linda K. Massman
 
 
 
 
Date:
1/28/2015


